             Case 1:18-cv-00942-TJK Document 22 Filed 08/28/19 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


ELECTRONIC PRIVACY INFORMATION
CENTER,

Plaintiff,

v.                                                    Civil Action No. 18-942 (TJK)

FEDERAL TRADE COMMISSION,

Defendant.



     INTERVENOR FACEBOOK, INC.’S ANSWER TO PLAINTIFF’S COMPLAINT

        Defendant-Intervenor Facebook, Inc., by and through its undersigned counsel, hereby

answers Plaintiff’s Complaint filed on March 20, 2018.

                                           General Denial

        Except as expressly admitted, Facebook denies each and every factual allegation

contained in the Complaint.

                                         Specific Responses

        Facebook answers specifically each paragraph of the Complaint, using the same headings

and numbering used in the Complaint, as follows:

                           COMPLAINT FOR INJUNCTIVE RELIEF

        1.       To the extent that Paragraph 1 purports to characterize the Complaint, the

Complaint speaks for itself. To the extent that Paragraph 1 asserts legal conclusions, no response

is required.

        2.       To the extent that Paragraph 2 purports to characterize the allegations in other

paragraphs of the Complaint, Facebook respectfully refers the Court to those paragraphs for their
            Case 1:18-cv-00942-TJK Document 22 Filed 08/28/19 Page 2 of 11




contents. Facebook respectfully refers the Court to the contents of the document cited in

footnote 1, which speaks for itself, for a complete and accurate account of its contents.

Facebook denies any allegation that mischaracterizes the contents of the document cited in

footnote 1. To the extent that Paragraph 2 asserts additional factual allegations regarding

Facebook that require a response, the allegations are denied. To the extent that Paragraph 2

asserts facts regarding other parties, Facebook is without knowledge and on that basis the

allegations are denied. To the extent that Paragraph 2 asserts legal conclusions, no response is

required.

                                 JURISDICTION AND VENUE

       3.       To the extent Paragraph 3 asserts legal conclusions, no response is required.

       4.       To the extent Paragraph 4 asserts legal conclusions, no response is required.

                                             PARTIES

       5.       Facebook is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations concerning other parties in Paragraph 5 and on that basis the

allegations are denied.

       6.       Facebook admits that the FTC is a federal agency headquartered in Washington,

D.C. To the extent Paragraph 6 asserts legal conclusions, no response is required.

                                              FACTS

                          The 2012 FTC Consent Order Against Facebook

       7.       Facebook respectfully refers the Court to the contents of the documents cited in

footnotes 2 and 3, which speak for themselves, for a complete and accurate account of their

contents. Facebook denies any allegation that mischaracterizes the contents of the documents

cited in footnotes 2 and 3. Facebook is without knowledge or information sufficient to form a




                                                  2
         Case 1:18-cv-00942-TJK Document 22 Filed 08/28/19 Page 3 of 11




belief as to the truth or falsity of the allegations concerning other parties in Paragraph 7 and on

that basis the allegations are denied.

       8.      Facebook respectfully refers the Court to the document cited in footnote 4 for its

contents. Facebook denies any allegation that mischaracterizes the contents of the document

cited in footnote 4. The remainder of Paragraph 8 contains legal conclusions to which no

response is required. To the extent a response is required, Facebook denies the remaining

allegations of Paragraph 8.

       9.      Facebook respectfully refers the Court to the contents of the webpage and

document cited in footnotes 5 and 6, which speak for themselves, for a complete and accurate

account of their contents. Facebook denies any allegation that mischaracterizes the contents of

the web page and document cited in footnotes 5 and 6. Facebook is without knowledge or

information sufficient to form a belief as to the truth or falsity of the allegations concerning other

parties in Paragraph 9 and on that basis the allegations are denied. The remainder of Paragraph 9

contains legal conclusions to which no response is required. To the extent a response is required,

Facebook denies the remaining allegations of Paragraph 9.

       10.     Facebook respectfully refers the Court to the contents of the document cited in

footnote 7, which speaks for itself, for a complete and accurate account of its contents.

Facebook denies any allegation that mischaracterizes the document cited in footnote 7. The

remainder of Paragraph 10 contains legal conclusions to which no response is required. To the

extent a response is required, Facebook denies the remaining allegations of Paragraph 10.

                   Reporting Requirements of the 2012 FTC Consent Order

       11.     Facebook respectfully refers the Court to the contents of the document, cited in

footnote 8, for a complete and accurate account of its contents. Facebook denies any allegation




                                                  3
         Case 1:18-cv-00942-TJK Document 22 Filed 08/28/19 Page 4 of 11




that mischaracterizes the document cited in footnote 8. The remainder of Paragraph 11 contains

legal conclusions to which no response is required. To the extent a response is required,

Facebook denies the remaining allegations of Paragraph 11.

       12.     Facebook respectfully refers the Court to the contents of the document, cited in

footnotes 9 and 10, for a complete and accurate account of its contents. Facebook denies any

allegation that mischaracterizes the document. The remainder of Paragraph 12 contains legal

conclusions to which no response is required. To the extent a response is required, Facebook

denies the remaining allegations of Paragraph 12.

       13.     Facebook respectfully refers the Court to the contents of the document, cited in

footnotes 11 and 12, which speaks for itself, for a complete and accurate account of its contents.

Facebook denies any allegation that mischaracterizes the document. The remainder of Paragraph

13 contains legal conclusions to which no response is required. To the extent a response is

required, Facebook denies the remaining allegations of Paragraph 13.

       14.     Facebook respectfully refers the Court to the contents of the document, cited in

footnotes 13 and 14, which speaks for itself, for a complete and accurate account of its contents.

Facebook denies any allegation that mischaracterizes the document. The remainder of Paragraph

14 contains legal conclusions to which no response is required. To the extent a response is

required, Facebook denies the remaining allegations of Paragraph 14.

                                     Cambridge Analytica

       15.     Facebook respectfully refers the Court to the contents of the documents cited in

footnotes 15 and 16, which speak for themselves, for a complete and accurate account of their

contents. Facebook denies any allegation that mischaracterizes the contents of the documents

cited in footnotes 15 and 16. The remainder of Paragraph 15 contains legal conclusions to which




                                                 4
         Case 1:18-cv-00942-TJK Document 22 Filed 08/28/19 Page 5 of 11




no response is required. To the extent a response is required, Facebook denies the remaining

allegations of Paragraph 15.

       16.     Facebook respectfully refers the Court to the contents of the document cited in

footnote 15, which speaks for itself, for a complete and accurate account of its contents.

Facebook denies any allegation that mischaracterizes the contents of the document cited in

footnote 15. Facebook is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations concerning other parties in Paragraph 16 and on that basis the

allegations are denied. To the extent that Paragraph 16 contains additional factual allegations

regarding Facebook that require a response, Facebook denies those allegations.

       17.     To the extent Paragraph 17 contains legal conclusions, no response is required.

Facebook respectfully refers the Court to the contents of the document cited in footnote 19,

which speaks for itself, for a complete and accurate account of its contents. Facebook denies any

allegation that mischaracterizes the contents of the document. To the extent that Paragraph 17

contains additional factual allegations about Facebook that require a response, Facebook denies

those allegations.

       18.     To the extent Paragraph 18 contains legal conclusions, no response is required.

Facebook respectfully refers the Court to the contents of the 2012 Consent Order, which speaks

for itself, for a complete and accurate account of its contents. Facebook denies any allegation

that mischaracterizes the contents of the 2012 Consent Order. Facebook denies the remaining

allegations of Paragraph 18.

       19.     Facebook is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations concerning other parties in Paragraph 19 and on that basis the

allegations are denied.




                                                 5
         Case 1:18-cv-00942-TJK Document 22 Filed 08/28/19 Page 6 of 11




       20.     Facebook respectfully refers the Court to the contents of the documents cited in

footnotes 20 and 21, which speak for themselves, for a complete and accurate account of their

contents. Facebook denies any allegation that mischaracterizes the contents of the documents

cited in footnotes 20 and 21. Facebook denies any allegation that mischaracterizes the press

release referred to in Paragraph 20.

       21.     Facebook admits that Mark Zuckerberg testified publicly before Congress on

April 10, 2018. Facebook respectfully refers the Court to the contents of the documents cited in

footnotes 22, 23, and 24, which speak for themselves, for a complete and accurate account of

their contents. Facebook denies any allegation that mischaracterizes the contents of the

documents cited in footnotes 22, 23, and 24. Facebook is without knowledge or information

sufficient to form a belief as to the truth or falsity of the remaining allegations in Paragraph 21

and on that basis the allegations are denied.

       22.     Facebook respectfully refers the Court to the contents of the documents cited in

footnote 25, which speak for themselves, for a complete and accurate account of their contents.

Facebook denies any allegation that mischaracterizes the contents of the documents cited in

footnote 25. Facebook is without knowledge or information sufficient to form a belief as to the

truth or falsity of the additional allegations in Paragraph 22 as to other parties and on that basis

the allegations are denied.

       23.     Facebook respectfully refers the Court to the contents of the document, cited in

footnote 26, which speaks for itself, for a complete and accurate account of its contents.

Facebook denies any allegation that mischaracterizes the contents of the document cited in

footnote 26.




                                                  6
         Case 1:18-cv-00942-TJK Document 22 Filed 08/28/19 Page 7 of 11




       24.     To the extent Paragraph 24 asserts legal conclusions, no response is required.

Facebook is without knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties in Paragraph 24 and on that basis the allegations are

denied. To the extent that Paragraph 24 contains additional allegations related to Facebook that

require a response, Facebook denies those allegations.

                                      EPIC’s FOIA Request

       25.     Facebook is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 25 on that basis the allegations are denied.

       26.     Facebook is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations concerning other parties in Paragraph 26 and on that basis the

allegations are denied. To the extent Paragraph 26 contains Plaintiff’s characterization of its

FOIA request, Facebook respectfully refers the Court to the contents of that document, which

speaks for itself, for a complete and accurate account of its contents.

       27.     Facebook is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations concerning other parties in Paragraph 27 and on that basis the

allegations are denied. To the extent Paragraph 27 contains Plaintiff’s characterization of its

FOIA request, Facebook respectfully refers the Court to the contents of the document, which

speaks for itself, for a complete and accurate account of its contents.

       28.     Facebook is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations concerning other parties in Paragraph 28 and on that basis the

allegations are denied. To the extent Paragraph 28 contains EPIC’s characterization of its FOIA

request, Facebook respectfully refers the Court to the contents of the document, which speaks for

itself, for a complete and accurate account of its contents.




                                                  7
         Case 1:18-cv-00942-TJK Document 22 Filed 08/28/19 Page 8 of 11




       29.     Facebook is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations concerning other parties in Paragraph 29 and on that basis the

allegations are denied.

       30.     Facebook is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations concerning other parties in Paragraph 30 and on that basis the

allegations are denied.

       31.     Facebook is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations concerning other parties in Paragraph 31 and on that basis the

allegations are denied.

       32.     Facebook is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations concerning other parties in Paragraph 32 and on that basis the

allegations are denied.

       33.     Facebook respectfully refers the Court to the contents of the website in footnote

27, which speaks for itself, for a complete and accurate account of its contents. Facebook denies

any allegation that mischaracterizes the contents of the website cited in footnote 27. Facebook is

without knowledge or information sufficient to form a belief as to the truth or falsity of the

allegations concerning other parties in Paragraph 33 and on that basis the allegations are denied.

       34.     Facebook respectfully refers the Court to the contents of the documents posted on

the website identified in footnote 27, which speak for themselves, for a complete and accurate

account of their contents and any redactions. Facebook denies any allegation that

mischaracterizes the contents of the documents posted on the website identified in footnote 27.

       35.     Paragraph 35 contains legal conclusions to which no response is required.




                                                 8
           Case 1:18-cv-00942-TJK Document 22 Filed 08/28/19 Page 9 of 11




          36.   Paragraph 36 contains legal conclusions to which no response is required.

Facebook is without knowledge or information sufficient to form a belief as to the truth or falsity

of the allegations concerning other parties in Paragraph 36 and on that basis the allegations are

denied.

          37.   Facebook is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations concerning other parties in Paragraph 37 and on that basis the

allegations are denied.

                 EPIC’s Constructive Exhaustion of Administrative Remedies

          38.   Facebook is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations in Paragraph 38 on that basis the allegations are denied.

          39.   To the extent that Paragraph 39 contains legal conclusions, no response is

required. Facebook is without knowledge or information sufficient to form a belief as to the

truth or falsity of the allegations concerning other parties in Paragraph 39 and on that basis the

allegations are denied.

          40.   Paragraph 40 contains legal conclusions to which no response is required.

                                              Count I

          41.   Facebook asserts and incorporates its answers to Paragraphs 1-35 above.

          42.   Paragraph 42 contains legal conclusions to which no response is required.

          43.   Paragraph 43 contains legal conclusions to which no response is required.

                                              Count II

          44.   Facebook asserts and incorporates its answers to Paragraphs 1-35 above.

          45.   Paragraph 45 contains legal conclusions to which no response is required. To the

extent a response is required, Facebook denies the allegations of Paragraph 45.




                                                  9
         Case 1:18-cv-00942-TJK Document 22 Filed 08/28/19 Page 10 of 11




       46.       Paragraph 46 contains legal conclusions to which no response is required.

       47.       Paragraph 46 contains legal conclusions to which no response is required.

Facebook denies that EPIC is entitled to any relief requested.

                                         Requested Relief

       The remainder of the Complaint consists of Plaintiff’s prayer for relief, to which no

response is required. To the extent a response is necessary, Facebook denies that Plaintiff is

entitled to any relief requested.

                                     First Affirmative Defense

       The Complaint should be dismissed in whole or in part for failure to state a claim upon

which relief can be granted.

                                    Second Affirmative Defense

       The information requested in Plaintiff’s FOIA request is exempt in whole or in part under

FOIA, 5 U.S.C. § 552.

                                    Third Affirmative Defense

       The information requested in Plaintiff’s FOIA request is exempt in whole or in part under

15 U.S.C. § 46(f).

                                    Fourth Affirmative Defense

       Facebook reserves the right to assert additional defenses that become available or

apparent during the course of this litigation and reserves the right to amend this answer to assert

such defenses.




                                                 10
      Case 1:18-cv-00942-TJK Document 22 Filed 08/28/19 Page 11 of 11




DATE: May 3, 2019              Respectfully submitted,

                               GIBSON, DUNN & CRUTCHER, LLP

                               By: /s/ Joshua S. Lipshutz
                               Joshua S. Lipshutz (D.C. Bar No. 1033391)
                               jlipshutz@gibsondunn.com
                               Christopher B. Leach (D.C. Bar No. 1005476)
                               cleach@gibsondunn.com
                               GIBSON, DUNN & CRUTCHER LLP
                               1050 Connecticut Avenue, N.W.
                               Washington, DC 20036-5306
                               Telephone: 202.955.8500
                               Facsimile: 202.467.0539

                               Attorneys for Intervenor Facebook, Inc.




                                     11
